Decree of Surrogate’s Court reversed upon questions of fact, with costs to appellant to abide event, payable out of the estate, and atrial of the following questions of fact directed to be had by a jury at a Trial Term of the Supreme Court to be held in and for the county of Monroe on the second Monday of September, 1913, viz.: “1. Was the instrument offered for probate, dated the 2d day of August, 1895, duly executed and published by the testatrix as her last will and testament ? 2. Did the testatrix duly execute and publish a will on or about Decembers, 1910, or at any time subsequent to the execution of the instrument proposed for probate by which she revoked the will dated August 2, 1895 ? ” The particular questions of fact upon which the reversal is made are the findings contained in the decision to the effect that the testatrix executed a will on or about December 5, *9041910, in the manner and form set forth in the decision. (See Matter of Burtis, 107 App. Div. 51; Matter of Richardson, 137 id. 104.) All concurred.